Title: General Orders, 23 March 1783
From: Washington, George
To: 


                        
                             Sunday March 23d 1783
                            Parole K.
                            Countersigns L. M.
                        
                        For the day tomorrow Major Porter
                        B. Q. M. 2d Massa. Brigade
                        For duty the 8th Massachusetts Regt
                        The Light Infantry Companies, to be compleated to the Establishment viz to 5 Serjts 2 Dr. & f. & 68 Rank
                            & File each.
                    